PER CURIAM:
Appellant, the mother of a child placed in shelter care following a determination by the Family Division that there was probable cause to believe the mother had neglected her, D.C.Code § 16-2312 (1989), attempts to bring this interlocutory appeal seeking summary reversal of the shelter care determination. We dismiss the appeal for lack of jurisdiction. The relevant interlocutory appeal statute, D.C.Code § 16-2328(a), provides that “[a] child who has been ... placed in shelter care ... may, within two days of the Division’s order, file a notice of interlocutory appeal” (emphasis added). Because it is not the child who has brought this appeal (but rather her mother), we lack jurisdiction to entertain it under the plain language of the statute. Nor does the statute, so interpreted, violate procedural due process. See Lassiter v. Department of Social Servs. of Durham County, 452 U.S. 18, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981); Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976). The deprivation of custody alleged by the mother is temporary and subject to a full factfinding hearing at which the government must prove its allegations by a preponderance of the evidence. D.C.Code §§ 16-2316, -2317.
The appeal is, accordingly,

Dismissed.